           Case 1:20-cv-01544-JLT Document 17 Filed 02/17/21 Page 1 of 3


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   STACY L WALKER-MCGEE, et al.,         )             Case No.: 1:20-cv-01544-JLT
                                           )
12            Plaintiffs,                  )             ORDER GRANTING MOTION FOR ORDER
                                           )             SEALING COMPLAINT AND REQUESTS FOR
13        v.                               )             USE OF PSEUDONYM
                                           )
14   KERN COUNTY SHERIFF’S OFFICE, et al.,
                                           )             (Doc. 14)
15            Defendants.                  )
                                           )
16                                         )

17          On February 4, 2021, Defendant County of Kern filed a motion for an order sealing the

18   complaint (Doc. 1) and permitting the use of the pseudonym C.I. for the alleged confidential

19   informant. (Doc. 14.) Plaintiff filed a statement of non opposition to Defendant’s motion on February

20   12, 2021. (Doc. 16.) In that statement, Plaintiff also includes a related request to allow the use of the

21   pseudonym “Jane Doe” for the Plaintiff in place of her legal name. (Id.) As discussed below, the Court

22   GRANTS the parties’ requests.

23                                                DISCUSSION

24   I.     Defendant’s Request to Seal and Redact

25          Defendant cites Fed. R. Civ. P. 5.2(e) in support of its motion, which states:

26          For good cause, the court may by order in a case:

27          (1) require redaction of additional information; or
28

                                                          1
           Case 1:20-cv-01544-JLT Document 17 Filed 02/17/21 Page 2 of 3


1            (2) limit or prohibit a nonparty’s remote electronic access to a document filed with the
             court.
2
3    Id. Defendant contends that allegations identifying an individual as a confidential informant are highly
4    sensitive and have the potential to harm that individual whether those allegations prove to be true.
5    (Doc. 14 at 4.) Defendant alleges that the individual identified as a confidential informant might be
6    harmed or killed merely because that person has been identified in Plaintiffs’ complaint. (Id.;
7    Hamilton Decl. ¶ 4.)
8            The Court finds that Defendant has established good cause to seal Plaintiffs’ complaint filed on
9    October 30, 2020 (Doc. 1) and grants the request to refer to the alleged confidential informant by the
10   initials “C.I.” in all future pleadings and papers in this matter.
11   II.     Plaintiff’s Request to Use Pseudonym
12           In Plaintiff’s statement of non-opposition, Plaintiff requests (1) the use of the pseudonym “Jane
13   Doe” in her first amended complaint, in place of her legal name as contained in her initial pleading, (2)
14   to require the use of the pseudonym in all pleadings and papers filed in this action, and (3) to prohibit
15   Defendants from disclosing or publishing the true name of the Plaintiff except by order of this Court
16   and as necessary to effectuate Defendant’s defense of this matter. (Doc. 16.) The Court notes that the
17   Plaintiff has already included this pseudonym in her first amended complaint (see Doc. 7) and
18   approves this request.
19                                                     ORDER
20           Accordingly, the Court ORDERS as follows:
21           1.      Plaintiff’s complaint, filed on October 30, 2020 (Doc. 1) shall be sealed;
22           2.      The parties shall refer to the alleged confidential informant by the initials “C.I.” in all
23                   future pleadings and papers filed in this action;
24           3.      All parties and their counsel are prohibited from disseminating the true name of C.I.,
25                   except as necessary to effectively litigate this matter;
26           4.      All parties and their counsel shall be required to use the pseudonym “Jane Doe” in
27                   place of Plaintiff’s legal name in all future pleadings and papers filed in this action; and
28

                                                           2
         Case 1:20-cv-01544-JLT Document 17 Filed 02/17/21 Page 3 of 3


1         5.    The parties are prohibited from disclosing or publishing the true name of the Plaintiff

2               except by order of this Court and as necessary toward the prosecution or defense of the

3               case.

4
5    IT IS SO ORDERED.

6      Dated:   February 16, 2021                         /s/ Jennifer L. Thurston
7                                                  UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    3
